In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the motion to dismiss of Ohio Motor Vehicle Dealers Board, and the motion for leave to intervene and motion to dismiss of General Motors Corporation,
IT IS ORDERED by the court that the motion to dismiss of Ohio Motor Vehicle Dealers Board be, and hereby is, granted, and this cause is dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., dissents and would grant an alternative writ.